DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  It is unclear what a “wedge-like portion” means.  It is assumed it is a wedge shaped portion and will be examined accordingly.  It is unclear what it means to be “transversally to the longitudinal axis of the external U-shaped plate profile.  It is unclear which direction the longitudinal axis of the U-shaped profile is.  Is it from one leg of the U to the other or is it through the opening of the U?  Line 11 indicates “when the external segment is sliding along the longitudinal axis”, but it is unclear when this happens.  It has not been positively recited as happening.  Additionally, it is unclear how the external segment is rotatably turned about the passage.

Regarding claim 3:  It is unclear how the claim is further limiting. It is unclear how a structural element is being claimed that allows for said movement.

Regarding claim 5:  It is unclear what “an inclination fixed point” is and how it is allowed.  Additionally, it is unclear what a “wedge-like portion” means.  It is assumed it is a wedge shaped portion and will be examined accordingly.  

Regarding claim 7:  It is unclear what “configured to be accommodated within external U-shaped…” means.  Is there an additional U-shaped plate profile or should it read “configured to be accommodated within said external U-shaped…”?

Regarding claim 10:  It is unclear what a “wedge-like portion” means.  It is assumed it is a wedge shaped portion and will be examined accordingly.  

Regarding claim 13:  Claim 13 recites the limitation "the longitudinal axis" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what direction the longitudinal axis corresponds to.

Regarding claim 15:  It is unclear what “an inclination fixed point” is and how it is allowed.  

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).

Allowable Subject Matter
Claims 8, 9, 11, 12, and 14 are allowed.
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 10, 13, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach the specific configuration of the external segment, internal segment, and how they are configured to move.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859.  The examiner can normally be reached on M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635